Exhibit 10.12
Gen-Probe Incorporated
Deferred Compensation Plan
Effective June 30, 2005
Amended and Restated January 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I.
       
Establishment and Purpose
    1  
 
       
ARTICLE II.
       
Definitions
    1  
 
       
ARTICLE III.
       
Eligibility and Participation
    8  
 
       
ARTICLE IV.
       
Deferral Elections
    9  
 
       
ARTICLE V.
       
Company Contributions
    13  
 
       
ARTICLE VI.
       
Valuation of Accounts; Deemed Investments
    15  
 
       
ARTICLE VII.
       
Distribution and Withdrawals
    16  
 
       
ARTICLE VIII.
       
Administration
    19  
 
       
ARTICLE IX.
       
Amendment and Termination
    21  
 
       
ARTICLE X.
       
Informal Funding
    22  
 
       
ARTICLE XI.
       
Claims
    23  
 
       
ARTICLE XII.
       
Beneficiary Designation
    26  
 
       
ARTICLE XIII.
       
General Conditions
    27  

 i

 



--------------------------------------------------------------------------------



 



ARTICLE I.
Establishment and Purpose
The purpose of this Plan is to provide a select group of management or highly
compensated employees and non-employee members of the Board of Gen-Probe
Incorporated, a Delaware corporation and its affiliates or subsidiaries, if any,
with the opportunity to defer a portion of their compensation and to receive
contributions from their employers. The Plan is not intended to meet the
qualification requirements of Section 401(a) of the Code, but is intended to
meet the requirements of Section 409A of the Code, and to be an unfunded
arrangement providing deferred compensation to eligible employees who are part
of a select group of management or highly compensated employees of Participating
Employers within the meaning of Sections 201, 301 and 401 of ERISA. The Plan is
intended to be exempt from the requirements of Parts 2, 3 and 4 of Title I of
ERISA as a “top hat” plan, and to be eligible for the alternative method of
compliance for reporting and disclosure available for unfunded “top hat” plans.
ARTICLE II.
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, Company
Contributions (if any), Deemed Investments, distributions, and such other
transactions, if any, that may be required to properly administer the Plan. An
Account shall be utilized solely as a device for the measurement of the value of
the Account Balance to be paid by a Participating Employer to a Participant
under the Plan. The Plan Administrator shall maintain appropriate sub-Accounts
to reflect amounts payable at different times and in different forms, in
accordance with the terms of the Plan. The Account shall not constitute or be
treated as an escrow, trust fund, or any other type of funded account for the
Code or ERISA purposes and amounts credited thereto shall not be considered
“plan assets” for federal income tax or ERISA purposes.   2.2   Account Balance.
Account Balance means, with respect to the Deferred Compensation Account or any
component Account, the value of such Account as of the most recent Valuation
Date.   2.3   Allocation Election. Allocation Election means a choice by a
Participant of one or more Investment Options, and the allocation among them, in
which future Participant deferrals and/or existing Account Balances are Deemed
Invested for purposes of determining earnings in a particular Account.   2.4  
Beneficiary. Beneficiary means one or more persons, trusts, estates or other
entities, designated in accordance with Article XII, that are entitled to
receive benefits under the Plan upon the death of a Participant.   2.5  
Beneficiary Designation Form. Beneficiary Designation Form means the form
established from time to time by the Committee that a Participant completes,
signs, and returns to the Committee (or its designated agent) to designate one
or more Beneficiaries.

1



--------------------------------------------------------------------------------



 



2.6   Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.   2.7   Change in Control. A Change in Control
occurs on the date on which there is (a) a change in the ownership of the
Company, (b) a change in the effective control of the Company or (c) a change in
the ownership of a substantial portion of the Company’s assets, in each case, as
described herein, provided that the transaction will constitute a change in the
ownership or effective control or a change in the ownership of a substantial
portion of the assets, as described in Treasury
Regulation Section 1.409A-3(i)(5). For purposes of this Section, a change in
ownership of the Company occurs on the date on which any one person or more than
one person acting as a group acquires ownership of stock of the Company that,
together with stock held by such person or group constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company. A
change in the effective control of the Company occurs on the date on which
either (i) a person or more than one person acting as a group acquires ownership
of stock of the Company possessing 51% or more of the total voting power of the
stock of the Company or (ii) a majority of members of the Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors prior to the date of the appointment or election. A change in the
ownership of a substantial portion of assets of the Company occurs on the date
on which any one person or more than one person acting as a group acquires
assets from the Company that have a total gross fair market value equal to or
more than 51% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. With respect to a
Participating Employer other than the Company, a Change in Control shall occur
on the date that the Company or its affiliates (or any combination of the
foregoing) shall cease to be the beneficial owners of at least 50% of the total
fair market value or total voting power of the outstanding voting securities of
the Participating Employer or a sale of substantially all of the assets of a
Participating Employer to a party other than the Company or one of its
affiliates, provided that in either case, the transaction will constitute a
change in the ownership or effective control or a change in the ownership of a
substantial portion of the assets, as described in Treasury
Regulation Section 1.409A-3(i)(5).   2.8   Code. Code means the Internal Revenue
Code of 1986, as amended from time to time.   2.9   Committee. Committee means
the Compensation Committee of the Board of Directors of the Company, or such
individuals appointed by the Board of Directors to act as the Committee with
duties and responsibilities to administer the Plan and to make such other
discretionary decisions as are relegated to the Committee herein.   2.10  
Company. Company means Gen-Probe Incorporated, a Delaware corporation.   2.11  
Company Discretionary Contribution. Company Discretionary Contribution means a
Company Contribution made in the sole discretion of a Participating Employer in
accordance with Section 5.1 or 5.2 of the Plan.

2



--------------------------------------------------------------------------------



 



2.12   Company Contribution Account. Company Contribution Account means the
Participant’s share of (a) Discretionary Company Matching Contributions (as
described in Section 5.1(a)) plus (b) Discretionary Matching Make-Up
Contributions (as described in Section 5.1(b) plus (c) changes in value of the
Deemed Investments hereon credited (or debited) in accordance with Section 2.16,
net of all distributions from such account.   2.13   Compensation. Compensation
means, for purposes of this Plan, base salary (including any deferred salary
under a Code Section 401(k) or 125 plan), bonus, commission, Directors’ Fees and
such other cash compensation (if any) approved by the Plan Administrator as
Compensation for purposes of this Plan. Compensation shall not include payroll
deductions pursuant to any other employee benefit plan or any contract or
arrangement between the Participant and the Participating Employer or any
deduction required by law or court order.   2.14   Compensation Deferral
Agreement. Compensation Deferral Agreement means an agreement submitted to the
Plan Administrator in which a Participant makes an initial deferral election,
which election shall comply with the applicable requirements of Code
Section 409A, including: (a) making an election to defer Compensation in
accordance with Article IV, (b) designating a payment date(s) or event(s) which
is/are permissible under the applicable requirements of Code Section 409A and
the terms of the Plan and (c) specifying a Payment Schedule with respect to
distributions from the Plan. In the discretion of the Plan Administrator, a
Compensation Deferral Agreement may also be used to make an Allocation Election
and/or to make subsequent deferral elections in accordance with the applicable
requirements of Code Section 409A. Unless otherwise provided in Section 4.2
hereof, a Compensation Deferral Agreement remains in effect from Plan Year to
Plan Year until modified in accordance with the Plan. Notwithstanding the
foregoing, and subject to the provisions of Section 3.3, the Plan Administrator
may modify a Participant’s Compensation Deferral Agreement at any time as
necessary (and only as necessary and permitted under the applicable requirements
of Code Section 409A) to conform the Compensation Deferral Agreement and the
Plan to applicable law.   2.15   Death Benefit. Death Benefit shall mean a
distribution of the total amount of the Participant’s Deferred Compensation
Account Balance, including any remaining unpaid In Service Account balances, to
the Participant’s Beneficiary(ies) in accordance with Article VII of the Plan.  
2.16   Deemed Investment. A Deemed Investment means the conversion of a dollar
amount of deferred Compensation and Company Contributions (if any) credited to a
Participant’s Deferred Compensation Account into notional shares or units or
ownership (or a fraction of such measures of ownership, if applicable) of a
security (e.g. mutual fund, company stock, or other investment) which is
referred to by the Investment Option(s) selected by the Participant. The
conversion shall occur as if shares (or units) of the designated investment were
being purchased (or sold, in the case of a distribution) at the purchase price
as of the close of business of the day on which the Deemed Investment occurs. At
no time shall a Participant have any real or beneficial ownership in the actual
security to which the Investment Option refers, irrespective of whether such a
Deemed Investment is

3



--------------------------------------------------------------------------------



 



    mirrored by an actual identical investment by the Company or a trustee
acting on behalf of the Company.

2.17   Deferred Compensation Account. Deferred Compensation Account means the
Account maintained by the Plan Administrator that records the total amount of
liability of a Participating Employer to a Participant at any point in time, and
includes all unpaid In Service Accounts, the Retirement/Termination Account, and
any other Account maintained by the Plan Administrator (e.g. a separate Company
Contribution Account) to properly administer the Plan.   2.18   Directors.
Directors means non-employee members of the Board of Directors of the Company.  
2.19   Directors’ Fees. Directors’ Fees means retainers, meeting fees,
chairperson fees and any other cash remuneration paid by the Company for
services as a member of the Board of Directors.   2.20   Disability. Disability
means that a Participant (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s employer. The determination of the existence of a Disability shall
be made by the Plan Administrator in accordance with Section 409A of the Code
and the regulations and guidance promulgated thereunder.   2.21   Disability
Benefit. Disability Benefit means payment by a Participating Employer to a
Participant of the Deferred Compensation Account Balance, including any
remaining unpaid In Service Account balances, due to the Participant’s
Disability.   2.22   Effective Date. Effective Date means January 1, 2008.  
2.23   Eligible Employee. Eligible Employee means an Employee who is part of a
select group of management or highly compensated employees of the Company or a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and who is selected by the Committee to participate in the
Plan.   2.24   Employee. Employee means a full-time salaried employee of a
Participating Employer.   2.25   ERISA. ERISA means the Employee Retirement
Income Security Act of 1974, as amended from time to time.   2.26   In Service
Account. In Service Account means each Account established pursuant to
Section 4.6 to identify the portion of a Participant’s Deferred Compensation
Account to be paid on each In Service Distribution Date. Each In Service Account
shall be credited with deferrals as specified in the Participant’s Compensation
Deferral Agreements, plus

4



--------------------------------------------------------------------------------



 



    earnings on Deemed Investments in accordance with such Participant’s
Allocation Election. Unless otherwise specified by the Plan Administrator on the
Compensation Deferral Agreement, a Participant may have a maximum of five (5) In
Service Accounts with balances greater than zero at any given time (or such
other maximum amount as determined by the Plan Administrator). A single In
Service Account shall be maintained with respect to each In Service Distribution
Date and all elections with respect thereto shall apply to the entire In Service
Account Balance.

2.27   In Service Distribution. In Service Distribution means a payment by a
Participating Employer to a Participant from an In Service Account on or after
the In Service Distribution Date.   2.28   In Service Distribution Date. In
Service Distribution Date means the date on which payment of an In Service
Account Balance will commence in accordance with a Payment Schedule.   2.29  
Investment Option. Investment Option means a notional security such as a mutual
fund, life insurance policy separate account, company stock, or other investment
approved by the Plan Administrator for use as part of an Investment Option menu,
which a Participant may elect as a measuring device to determine Deemed
Investment earnings (positive or negative) to be valued in the Participant’s
Account(s). The Participant has no real or beneficial ownership in the security
or other investment represented by the Investment Option.   2.30   Participant.
Participant means a Director or an Eligible Employee employed by a Participating
Employer who: (a) has elected to defer Compensation in accordance with the Plan;
(b) has received a Company Contribution; or (c) has a Deferred Compensation
Account Balance greater than zero, regardless of whether the Participant is
employed by a Participating Employer or continues to provide services as a
Director. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.   2.31   Participating Employer. Participating
Employer means the Company and any subsidiary or affiliate of the Company that
has adopted the Plan and that assumes exclusive responsibility for payment of
benefits to its employees and Directors who are Participants in accordance with
the terms of the Plan. A Participating Employer’s liabilities under this Plan
shall be limited to the benefit obligations owed to its employees and Directors
and shall not extend to the obligations owed to employees or Directors of any
other Participating Employer arising hereunder.   2.32   Payment Schedule.
Payment Schedule means the form of payment for a distribution under the Plan.
Unless otherwise indicated by the Plan Administrator on the Compensation
Deferral Agreement, the Retirement Benefit of a Participant may be paid (a) in a
lump sum between 0% and 100% of the Participant’s Deferred Compensation Account
and (b) the balance, if any, in annual installments from two (2) to fifteen
(15) years. In the event a Participant elects a lump sum payment less than 100%
of the Deferred Compensation Account Balance (a “partial lump sum”), the
“partial lump sum” shall at all times with respect to the amounts deferred be
treated as a separate payment,

5



--------------------------------------------------------------------------------



 



    and the installment payments for the balance of the Deferred Compensation
Account Balance shall, at all times with respect to the amounts deferred, be
treated as a single separate payment. An In Service Account may be paid in a
lump sum equal to 100% of the In Service Account Balance or in annual
installments from two (2) to five (5) years.

2.33   Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria and (b) the performance criteria are not substantially certain to be
met at the time a Compensation Deferral Agreement is submitted to the Plan
Administrator. For purposes hereof and beginning on and after January 1, 2007,
“pre-established organizational or individual performance criteria” shall mean
criteria which are established in writing by not later than ninety (90) days
after the commencement of the period of service to which the criteria relates,
provided that the outcome is substantially uncertain at the time the criteria
are established. Performance criteria may be subjective but must relate to the
performance of the Participant, a group of Employees that includes the
Participant or a business unit (which may include the Company) for which the
Participant provides services. The determination that any subjective performance
criteria have been met shall not be made by the Participant or by a family
member of the Participant. Performance-Based Compensation does not include any
amount or portion of any amount that will be paid regardless of performance or
which is based on a level of performance that is substantially certain to be met
at the time the criteria is established.   2.34   Plan. Plan means the Gen-Probe
Incorporated Deferred Compensation Plan as amended and restated herein, and as
it may be amended from time to time hereafter.   2.35   Plan Administrator.
Except as provided in Article VIII hereof, Plan Administrator means the
individual or individuals appointed by the Committee. The Plan Administrator is
responsible for such recordkeeping and other administrative responsibilities
delegated to it by the Committee and as are specified under the Plan.   2.36  
Plan Year. Plan Year means January 1 through December 31 starting with 2005. The
first Plan Year shall be a short Plan Year beginning June 30, 2005.   2.37  
Retirement. Retirement, with respect to a Participant who was an Eligible
Employee, shall mean the Separation from Service with a Participating Employer
after reaching age 55 with at least five (5) Years of Service with the Company
(including all Participating Employers). Retirement shall also mean, with
respect to a Director, a Separation from Service. Any determination of whether a
Separation from Service constitutes Retirement for purposes of this Plan shall
be made in the sole discretion of the Committee.   2.38   Retirement Benefit.
Retirement Benefit shall mean a payment by the Company of a Participant’s
Deferred Compensation Account Balance (including all unpaid In Service Account
Balances) to the Participant upon such Participant’s Retirement, in accordance

6



--------------------------------------------------------------------------------



 



    with the Participant’s Payment Schedule election or as otherwise specified
in Article V of the Plan.

2.39   Retirement/Termination Account. Retirement/Termination Account shall
mean, prior to the payment of a Retirement or Termination Benefit, that portion
of the Deferred Compensation Account not allocated to In Service Accounts.
Unless otherwise provided by the Plan Administrator, the Retirement/Termination
Account shall be maintained as a single Account and all elections with respect
thereto (other than an Allocation Election) shall apply to the entire
Retirement/Termination Account Balance.   2.40   Separation from Service.
Separation from Service shall mean the termination of a Participant’s employment
or service with a Participating Employer for any reason which constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, including Treasury
Regulation Section 1.409A-1(h).   2.41   Specified Employee. Specified Employee
shall mean any Participant who is determined to be a “key employee” (as defined
under Code Section 416(i) without regard to paragraph (5) thereof) for the
applicable period, as determined annually by the Committee in accordance with
Treasury Regulation Section 1.409A-1(i).   2.42   Termination Benefit.
Termination Benefit shall mean a payment by the appropriate Participating
Employer of a Participant’s Deferred Compensation Account Balance (including all
unpaid In Service Account Balances) upon Separation from Service with a
Participating Employer for a reason other than Retirement or death, as specified
in Article V of the Plan.   2.43   Unforeseeable Emergency. An unforeseeable
emergency is a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as defined in Treasury Reg. Section 1.409A-3(i)(3)(i). The Plan
Administrator, in its sole discretion and subject to the requirements of
Section 409A of the Code and the regulations thereunder, shall determine whether
a Participant has experienced an Unforeseeable Emergency.   2.44   Valuation
Date. Valuation Date shall mean each Business Day except as specified below.

  (a)   The Valuation Date for a Retirement Benefit and for a Termination
Benefit shall be the last day of the month in which the Participant’s Separation
from Service occurs. In the case of a Retirement Benefit or Termination Benefit
payable to a Specified Employee, the Valuation Date shall be the last day of the
month following the date which is six months following such Participant’s
Separation from Service.     (b)   The Valuation Date for an In Service
Distribution shall be the last day of the month in which the In Service
Distribution Date occurs.

7



--------------------------------------------------------------------------------



 



  (c)   The Valuation Date for a Disability Benefit shall be the last Business
Day of the month in which the Plan Administrator determines that the Participant
is Disabled.     (d)   The Valuation Date for a Death Benefit is the last day of
the month in which the Participant’s death occurs.

    For purposes of calculating the amount of an installment payment, the
Valuation Date is the anniversary of the Valuation Date on which such
installment payments commenced.   2.45   Year of Service. Year of Service shall
be computed in the same manner as provided under the Company’s tax-qualified
profit sharing or 401(k) arrangement. If more than one such arrangement exists,
the Committee shall identify the appropriate plan document or documents for the
determination of Years of Service. If there is no such arrangement or the
arrangement does not provide a definition of Year of Service, a Year of Service
shall be based on a methodology adopted by the Plan Administrator, applied
consistently to all Participants.

ARTICLE III.
Eligibility and Participation

3.1   Eligibility and Participation. Each Director and Eligible Employee shall
be eligible to participate in this Plan. A Director or an Eligible Employee
becomes a Participant upon submission of a Compensation Deferral Agreement to
the Plan Administrator (or, if earlier, the date on which a credit of Company
Contributions is made to such individual’s Account).   3.2   Duration. A
Participant shall be eligible to defer Compensation and receive allocations of
Company Contributions subject to the terms of the Plan as long as such
Participant is an Eligible Employee or a Director. A Participant who is no
longer an Eligible Employee but continues to be employed by a Participating
Employer may not defer Compensation but may otherwise exercise all of the rights
of a Participant under the Plan with respect to his or her Deferred Compensation
Account. On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Deferred Compensation Account is greater than
zero and during such time may continue to make Allocation Elections. An
individual shall cease participation in the Plan when all benefits under the
Plan to which he or she is entitled have been paid.   3.3   Revocation of Future
Participation. Notwithstanding the provisions of Section 3.2, the Committee may,
in its discretion, revoke such Participant’s eligibility to make future
deferrals under this Plan. Such revocation will not affect in any manner a
Participant’s Deferred Compensation Account or other terms of this Plan.   3.4  
Notification. Each newly eligible Director and each newly Eligible Employee
shall be notified by the Plan Administrator, in writing, of his or her
eligibility to participate in this Plan.

8



--------------------------------------------------------------------------------



 



3.5   Leave of Absence.

  (a)   Paid Leave of Absence. If a Participant is authorized by his or her
Participating Employer for any reason to take a paid leave of absence from the
employment or service of the Participating Employer, and such leave of absence
does not constitute a Separation from Service, the Participant shall continue to
be considered actively employed by or in the service of the Participating
Employer for purposes hereof and the Compensation Deferral Agreement continue to
apply to any Compensation paid during such leave of absence.     (b)   Unpaid
Leave of Absence. If a Participant is authorized by the his or her Participating
Employer for any reason to take an unpaid leave of absence from the employment
of or service with the Participating Employer, the Participant shall continue to
be considered actively employed by the Participating Employer for purposes
hereof. Upon the earlier of the date the leave of absence expires or the date
the Participant returns to paid employment or service, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the Compensation Deferral Agreement, if any, in effect for that
Plan Year. If no deferral election was made for that Plan Year, no Plan
deferrals shall be withheld from Compensation for the remainder of the Plan
Year.

ARTICLE IV.
Deferral Elections

4.1   Deferral Elections. A Participant shall make deferral elections by
completing and submitting to the Plan Administrator the Compensation Deferral
Agreement which shall specify the deferral, investment and distribution
information as described in this Article IV.   4.2   Time of Election.

  (a)   Initial Eligibility. In the case of the Plan Year in which an individual
first becomes a Director eligible to participate in the Plan or an Employee
first becomes an Eligible Employee, a Compensation Deferral Agreement that
defers Compensation with respect to services to be performed in such Plan Year
and subsequent to the election must be submitted to the Plan Administrator
within thirty (30) days after such individual first becomes eligible to
participate in the Plan. In the case of compensation that is earned based upon a
specified performance period (for example, an annual bonus), where a deferral
election is made in the first year of eligibility but after the beginning of the
service period, the election will apply to the portion of the compensation equal
to the total amount of the compensation for the service period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. A Compensation
Deferral Agreement submitted pursuant to this Section 4.2(a) shall become
irrevocable no later than the end of the thirty (30) day period described
herein.

9



--------------------------------------------------------------------------------



 



  (b)   Subsequent Plan Years. Any changes to a Compensation Deferral Agreement
for any subsequent Plan Year shall be made in accordance with Section 4.4 and
any such Compensation Deferral Agreement containing the election to defer
Compensation for services performed during such Plan Year must be submitted to
the Plan Administrator no later than the close of the preceding Plan Year
(except with respect to a deferral of Performance-Based Compensation made in
accordance with Section 4.2(c)). A Compensation Deferral Agreement submitted
pursuant to this Section 4.2(b) shall become irrevocable no later than the first
day of the Plan Year to which it first applies.     (c)   Performance-Based
Compensation. A Compensation Deferral Agreement containing an election to defer
Performance-Based Compensation must be submitted to the Plan Administrator no
later than six (6) months prior to the end of the period in which the services
are performed and in accordance with the Section 409A of the Code and Treasury
Regulation Section 1.409A-2(a)(8). A Compensation Deferral Agreement submitted
pursuant to this Section 4.2(c) shall become irrevocable as of the day
immediately following the latest date for filing such election.

4.3   Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation. Unless otherwise specified by the Plan
Administrator in the Compensation Deferral Agreement, Participants may defer up
to 80% of their base salary, bonus or Directors’ Fees and up to 100% of all
other Compensation for a Plan Year.   4.4   Changes To A Deferral Election.

  (a)   Right to Modify Prospectively. Unless otherwise specified by the
Committee, an election to defer Compensation applies to the Plan Year specified
in the Compensation Deferral Agreement and remains in effect for each subsequent
Plan Year until modified or revoked. A Participant may modify or revoke an
election to defer Compensation during any enrollment period or other time
designated by the Plan Administrator. A modification or revocation of an
election to defer Compensation will be effective beginning on the first day of
the Plan Year following the Plan Year during which the modification or
revocation of the deferral election was made. Notwithstanding the foregoing, the
Committee, in its discretion, may provide that for a subsequent Plan Year, a
Compensation Deferral Agreement will be effective for a single Plan Year and
that a new Compensation Deferral Agreement must be made in order to defer
Compensation during the following Plan Year.     (b)   Performance-Based
Compensation. An election to defer Performance-Based Compensation applies to the
service period specified in the Compensation Deferral Agreement and remains in
effect for future Performance-Based Compensation which is based upon the same
service period in subsequent Plan

10



--------------------------------------------------------------------------------



 



      Years (or fiscal years, if appropriate) until modified or revoked during
an enrollment period designated by the Plan Administrator. A modification or
revocation will apply prospectively to the Performance-Based Compensation
described in the enrollment materials.

  (c)   Unforeseeable Emergency. A Participant’s election to defer Compensation
during the Plan Year in which such Compensation is earned (or, in the case of
Performance-Based Compensation, after the deadline specified in the enrollment
materials) shall be canceled following a distribution as a result of an
Unforeseeable Emergency as described in Section 7.6.

4.5   Allocation Elections. A Participant’s Deferred Compensation Agreement may
also specify the Investment Options in which deferrals will be deemed to be
invested in accordance with Section 6.2.   4.6   In Service Distributions.

  (a)   Initial Election. A Participant’s Compensation Deferral Agreement may
designate an In Service Distribution Date. The Plan Administrator shall create
an In Service Account for the In Service Distribution Date to be credited with
the deferred Compensation designated under the Compensation Deferral Agreement.
In order for a deferral to be credited to an In Service Account, the In Service
Distribution Date must be specified no later than the applicable submission
deadline described in Section 4.2 for the Compensation Deferral Agreement under
which the deferral is made. Any portion of a deferral not designated for an In
Service Distribution will be credited to the Retirement/Termination Account.
Unless otherwise specified by the Plan Administrator on the Compensation
Deferral Agreement, a newly established In Service Distribution Date may be no
earlier than three (3) years following the end of the Plan Year during which
Compensation will first be credited to the newly created In Service Account.    
(b)   Modification. The Participant may modify an In Service Distribution Date
provided: (i) the request to modify is submitted to the Plan Administrator at
least twelve (12) months prior to the existing In Service Distribution Date; and
(ii) the modified In Service Distribution Date occurs no earlier than five
(5) years following the In Service Distribution Date which is being modified. In
Service Distribution Dates may not be accelerated. The election to modify an In
Service Distribution Date is specific to the In Service Account to which it
refers, and shall not affect other In Service Accounts (except to the extent the
change results in two In Service Accounts with the same In Service Distribution
Date, in which case the Accounts are merged) or the ability of the Participant
to designate new In Service Distribution Dates with respect to future
Compensation deferrals. The modification of an In Service Distribution Date
shall be made in compliance with Code Section 409A and any applicable guidance
and Treasury regulations promulgated thereunder.

11



--------------------------------------------------------------------------------



 



4.7   Payment Schedule. A Compensation Deferral Agreement may specify the
Payment Schedule for a Participant’s In Service Distribution(s) and Retirement
Benefit. If no designation is in effect, a distribution will be made in a single
lump sum.

  (a)   Modification-Retirement Benefit. A Participant may modify his or her
Retirement Benefit Payment Schedule, provided (i) such election is made at least
twelve (12) months prior to the date the Participant Retires and the date the
first payment is scheduled to be made and (ii) the first payment with respect to
which such election is made must be deferred for a period of not less than
(5) five years from the date such payment would otherwise have been made. Any
modification of a Payment Schedule made within twelve (12) months of a
Retirement shall be null and void, and the most recent Payment Schedule dated at
least twelve (12) months prior to the Retirement shall be deemed to be in
effect.     (b)   Modification-In Service Distribution. A Participant shall be
permitted to change each In Service Payment Schedule, provided (i) such election
is made at least twelve (12) months prior to the In Service Distribution Date
and (ii) the first payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made. Any modification of a Payment Schedule made
within twelve (12) months of the In Service Distribution Date shall be null and
void, and the most recent Payment Schedule dated at least twelve (12) months
prior to the In Service Distribution Date shall be deemed to be in effect.    
(c)   Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the foregoing required deadlines for the submission of a
Compensation Deferral Agreement with respect to a distribution election, the
Committee may, to the extent permitted by Notice 2007-86, provide a limited
period in which Participants may make new distribution elections, or revise
existing distribution elections, with respect to amounts subject to the terms of
the Plan, by submitting a Compensation Deferral Agreement on or before the
deadline established by the Committee, which in no event shall be later than
December 31, 2008. Any distribution election(s) made by a Participant, and
accepted by the Committee, in accordance with this Section shall not be treated
as a change in either the form or timing of a Participant’s benefit payment for
purposes of Code Section 409A or the Plan. If any distribution election
submitted by a Participant in accordance with this Section either (i) relates to
an amount that would otherwise be paid to the Participant in 2008, or (ii) would
cause an amount to be paid to the Participant in 2008 which would have been paid
in a subsequent year, such election shall not be effective.

4.8   Company’s Right to Modification for Section 409A of the Code. The Plan
Administrator may modify a Payment Schedule election as necessary (and only as
necessary) to conform the Payment Schedule to applicable law, to the extent that
such modification is permissible pursuant to Section 409A of the Code and the
regulations and other guidance promulgated thereunder.

12



--------------------------------------------------------------------------------



 



ARTICLE V.
Company Contributions

5.1   Company Discretionary Contributions.

  (a)   Discretionary Company Matching Contribution. If a Participant is
contributing the maximum deferral contribution limit specified under the plan
sponsored by the Company which is qualified under Section 401(a) of the Code and
contains a Code Section 401(k) cash or deferred arrangement (the “401(k) Plan”)
for a Plan Year, the Company may, in its sole discretion, but it is not required
to, cause to be credited to a Participant’s Company Contribution Account for
such Plan Year an amount equal to the Company contributions (including matching
and discretionary contributions) that would have been made on the Participant’s
behalf and allocated to his account under the 401(k) Plan for such Plan Year,
but which could not be made because of limitations imposed by the 401(k) Plan
pursuant to the Code, including, but not limited to, (a) any reduction in
matching contributions under the 401(k) Plan attributable either to a limitation
on the Participant’s 401(k) contributions under the 401(k) Plan pursuant to
Section 401(k) of the Code or limitations imposed on the matching contributions
under the 401(k) Plan pursuant to Section 401(m) of the Code, (b) the
limitations contained in Section 402(g) of the Code, (c) any reduction that
occurs as a result of the application of the compensation limitations contained
in Section 401(a)(17) of the Code, and (d) any reduction that occurs as a result
of the application of the limitations contained in Section 415 of the Code. All
such amounts shall be credited to a Participant’s Company Contribution Account
as of the date or dates such amounts would have been credited to the
Participant’s account(s) in the 401(k) Plan if such amounts had in fact been
credited to his account(s) in the 401(k) Plan.     (b)   Discretionary Matching
Make-Up Contributions. Each Plan Year, the Company may make, in its discretion,
a Company Discretionary Matching Contribution on behalf of each eligible active
Participant who had deferral contributions attributable to the maximum deferral
contribution limit made on his or her behalf during the contribution period to
the 401(k) Plan and deferred an amount to the Plan. All Discretionary Matching
Make Up Contributions will be computed by the Company based on the Participant’s
compensation during the relevant contribution period.

The amount of the Discretionary Matching Make Up Contribution shall be
determined to be any amount necessary to satisfy or replace any lost benefit due
to the Participant’s participation in the Plan. The calculation for the
Discretionary Matching Make Up Contribution, if any, shall be determined as
follows:
Step 1. Calculate the maximum Company matching contribution of the 401(k) Plan
as if this Plan did not exist.

13



--------------------------------------------------------------------------------



 



Step 2. Calculate the maximum Company matching contribution of the 401(k) Plan
taking into account the existence of this Plan.
Step 3. Determine the amount of any potential lost benefit to the Participant of
maintaining the Plan by subtracting the amount calculated in Step 2 from the
amount calculated in Step 1.
The Company may designate all or a portion of any matching contributions for a
Plan Year and allocate such amounts to the Company Contribution Account.
The following is an example of the determination process outlined in Steps 1
through 3:
Assumptions:

  •   Employee’s total compensation is $150,000     •   The Company matching
contribution for the 401(k) Plan is 50% of the first 6% of compensation     •  
Employee defers 10% into the Plan and 10% into the 401(k) Plan:

         
Gross Compensation
  $ 150,000.00  
 
       
Plan Employee Deferral
  $ (15,000.00 )
 
       
Net Compensation before 401(k) Plan Employee Deferral
  $ 135,000.00  
 
       
401(k) Plan Employee Deferral
  $ (13,500.00 )
 
       
Net Compensation
  $ 121,500.00  

Step 1:

  •   Total Compensation is multiplied by the Company matching contribution for
the 401(k) Plan     •   $150,000.00 x 6% x 50% = $4,500.00     •   The maximum
401(k) match if the Plan did not exist is $4,500.00

Step 2:

  •   Net Compensation before 401(k) Plan Employee Deferral is multiplied by the
Company matching contribution for the 401(k) Plan     •   $135,000.00 x 6% x 50%
= $4,050.00     •   The maximum 401(k) match with the Plan is $4,050.00

Step 3:

  •   The maximum 401(k) match in Step 2 is subtracted from the 401(k) match in
Step 1

14



--------------------------------------------------------------------------------



 



  •   $4,500.00 — $4,050.00 = $450.00     •   The Discretionary Matching Make Up
Contribution Amount for the Plan is $450.00

The Company, in its discretion, may change the formula used to determine the
discretionary Company Matching Contributions or the Discretionary Matching Make
Up Contributions.

5.2   Other Company Discretionary Contributions. Each Participating Employer
may, in its sole and absolute discretion, make other Company Discretionary
Contributions to one, some, or all of the Participant(s) it employs by crediting
to such Participants’ Retirement/Termination Accounts an amount determined in
the sole and absolute discretion of such Participating Employer. A Company
Discretionary Contribution may be made at any time during the Plan Year. A
Participating Employer shall be under no obligation to make Company
Discretionary Contributions unless it so obligates itself under an employment
agreement or other agreement.   5.3   Vesting.

  (a)   The Discretionary Company Matching Contribution and Other Company
Discretionary Contributions in Section 5.1 and 5.2 above, and the Deemed
Investment earnings thereon, shall vest in accordance with the vesting schedule
determined and communicated by the Company with respect to each Company
Discretionary Contribution.     (b)   The foregoing provisions concerning
vesting of Company Discretionary Contributions notwithstanding, and subject to
the requirements of Treasury regulations promulgated under Section 409A of the
Code, all Company Discretionary Contributions shall become 100% vested upon the
occurrence of the earliest of: (i) Retirement; (ii) death of the Participant;
(iii) Disability of the Participant; and (iv) Change in Control of the Company
(or with respect to a Participant who is employed by a Participating Employer, a
Change in Control of such Participating Employer). The Participating Employer
may, at any time, in its sole discretion, increase a Participant vested interest
in Company Discretionary Contributions.

ARTICLE VI.
Valuation of Accounts; Deemed Investments

6.1   Valuation. The valuation of a Participant’s Accounts will be adjusted as
of each Valuation Date to reflect deferrals, earnings on Deemed Investments and
distributions since the previous Valuation Date. Valuation of Accounts shall be
performed under procedures approved by the Plan Administrator. Deferrals
pertaining to base salary shall be deducted on a proportionate basis from each
paycheck the Participant receives during the Plan Year and credited to the
Participant’s Accounts as of the date such Compensation would have otherwise
been paid. Deferrals pertaining to other forms of

15



--------------------------------------------------------------------------------



 



    Compensation shall be credited to the Participant’s Accounts as of the day
such Compensation otherwise would have been paid.

6.2   Allocation Elections. Participants may make an Allocation Election
pursuant to which their Accounts will be credited with earnings on Deemed
Investments. A Participant may make a new Allocation Election with respect to
future deferrals or current Account Balances (or both), provided that such new
allocations shall be in increments of one percent (1%) and apply to the entire
Account Balance. Subject to restrictions on the timing and number of permitted
changes to Allocation Elections within certain time periods (if any) established
by the Plan Administrator, new Allocation Elections may be made on any Business
Day, and will become effective on the same Business Day or, in the case of
Allocation Elections received after a cut-off time established by the Plan
Administrator, the following Business Day. All deferrals shall be credited to
the appropriate Account and a Deemed Investment shall be made in the
investment(s) represented by the Investment Option(s) elected by the Participant
as of the close of business on the deferral date or as otherwise provided by the
Plan Administrator.

6.3   Investment Options. Deemed Investments shall consist of a menu of
Investment Options provided by the Committee. Investment Options do not
represent actual ownership of, or ownership rights in or to, the securities or
other investments to which the Investment Options refer. The Committee, in its
sole discretion, shall be permitted to add or remove Investment Options provided
that any such additions or removals of Investment Options shall not be effective
with respect to any period prior to the effective date of such change. Any
portion of an Account or new deferrals which has not been allocated or which
cannot be allocated under a Participant’s Allocation Election shall be deemed to
be invested in a default Investment Option specified by the Plan Administrator.
Such Investment Option shall have, as its primary objective, the preservation of
capital.   6.4   Notional Investments. Notwithstanding anything in this section
to the contrary, the Committee shall have the sole and exclusive authority to
invest any or all amounts deferred in any manner, regardless of any Allocation
Elections by any Participant. A Participant’s Allocation Election and Deemed
Investments shall be used solely for purposes of determining the value of such
Participant’s Account Balances and the amount of the corresponding liability of
the participating Employer in accordance with this Plan.

ARTICLE VII.
Distribution and Withdrawals

7.1   Retirement Benefit Distribution. The Retirement Benefit will be paid (or
the first payment will be made) by the appropriate Participating Employer as
soon as administratively practicable following the Valuation Date (but in no
event later than sixty (60) days following such date).   7.2   Termination
Benefit. The Termination Benefit shall be paid by the appropriate Participating
Employer in a single lump sum as soon as administratively practicable following
the Valuation Date (but in no event later than sixty (60) days following such
date).

16



--------------------------------------------------------------------------------



 



7.3   In Service Distributions. Each in Service Distribution shall be paid in
accordance with the Payment Schedule election made with respect thereto,
beginning as soon as administratively practicable following the Valuation Date
(but in no event later than sixty (60) days following such date). In the event a
Participant has elected installment payments for an In Service Distribution, the
installment payments shall be determined as set forth in Section 7.9 of the
Plan.   7.4   Death Benefit. In the event of a Participant’s death before the
complete distribution of his or her Deferred Compensation Account, such
Participant’s Beneficiary, named on the most recently filed Beneficiary
Designation Form, shall be paid a Death Benefit in the amount of the remaining
Deferred Compensation Account Balance as of the Valuation Date in a single lump
sum as soon as practicable following the end of the month in which the
Participant’s death occurred (but in no event later than sixty (60) days
following such date). A Death Benefit shall conform to the requirements of the
Section 409A of the Code and the regulations and guidance promulgated thereunder
in order to avoid an “acceleration” of a payment.   7.5   Disability Benefit. In
the event that a Participant incurs a Disability, the appropriate Participating
Employer shall pay the Disability Benefit in a single lump sum as soon as
administratively practicable following the Valuation Date (but in no event later
than sixty (60) days following such date).   7.6   Unforeseeable Emergency. A
Participant may request, in writing to the Plan Administrator, a withdrawal from
his or her Deferred Compensation Account if the Participant experiences an
Unforeseeable Emergency. Withdrawals of amounts because of an Unforeseeable
Emergency are limited to the extent reasonably needed to satisfy the emergency
need, which cannot be met with other resources of the Participant (as determined
in accordance with Treasury Regulation 1.409A-3(i)(3)(i), including any
cessation of deferrals under the Plan) plus amounts necessary to pay federal,
state, or local income taxes or penalties reasonably anticipated as a result of
the distribution. The amount of such withdrawal shall be subtracted first from
the vested portion of the Participant’s Retirement/Termination Account until
depleted and then from the In Service Distribution Accounts (if any) beginning
with the Account with the latest In Service Distribution Date. Values for
purposes of determining the source of the withdrawal under this Section shall be
determined on the date the Plan Administrator approves the amount of the
Unforeseeable Emergency withdrawal, or such other date determined by the Plan
Administrator. In addition, in the event of such approval of a withdrawal due to
an Unforeseeable Emergency, the Participant’s outstanding deferral elections
under the Plan shall be cancelled.   7.7   Domestic Relations Order.
Notwithstanding the Payment Schedule(s) and In Service Distribution Dates
selected by a Participant and any other provision of this Plan, the Plan
Administrator shall divide such Participant’s Accounts with and distribute a
portion of such Participant’s Accounts to one or more “alternate payees” at the
time and in the manner specified in a court order described in
Section 414(p)(1)(B) of the Code.

17



--------------------------------------------------------------------------------



 



7.8   Installment Payments. If the Participant has elected installment payments
for such Participant’s Retirement/Termination Benefit distribution or an In
Service Distribution, annual cash payments will be made beginning as soon as
administratively practicable following the applicable Valuation Date, or, in the
event of a partial lump sum election, following the first anniversary of the
partial lump sum payment made following Separation from Service (or scheduled
payment date, if any such payment is subject to delay pursuant to Section 7.10
or 7.11). Such payments shall continue annually on or about the anniversary of
the previous installment payment until the number of installment payments
elected has been paid. The installment payment amount shall be determined
annually as the result of a calculation, performed on the Valuation Date, where
(a) is divided by (b):

  (a)   equals the value of the applicable Account on the Valuation Date; and  
  (b)   equals the remaining number of installment payments.

7.9   Small Account Balance Lump Sum Payment. Anything to the contrary in this
Plan notwithstanding, in the event that a Participant’s Retirement/Termination
Account Balance is less than $10,000 on the applicable Valuation Date, the
Retirement Benefit shall be paid in a single lump sum and any form of payment
election to the contrary shall be null and void.   7.10   Six-Month Delay.
Notwithstanding the preceding or any other provision of the Plan to the
contrary, if a distribution of a Retirement Benefit or Termination Benefit is to
be made as a result of a Separation from Service of a Participant who is a
Specified Employee on the date his Separation from Service occurs, to the extent
delayed commencement of any portion of the benefits to which the Participant is
entitled hereunder is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i), such portion of the Participant’s benefits shall
not be provided prior to the earlier of six (6) months and one (1) day following
the date of his Separation from Service (or if earlier, upon his death), and
upon the first business day following the applicable date, all payments deferred
pursuant to this sentence shall be paid in a lump sum, and any remaining
payments due under the Plan shall be paid as otherwise provided herein. For
purposes of Section 409A of the Code, a Participant’s right to receive more than
one payment pursuant to the Plan shall be treated as a right to receive a series
of separate payments and accordingly, each payment shall at all times be
considered a separate and distinct payment.   7.11   Deduction Limitation on
Benefit Payments. Notwithstanding the foregoing, if a Participating Employer
reasonably anticipates that the Participating Employer’s deduction with respect
to any distribution from the Plan would be limited or eliminated by application
of Code Section 162(m), then to the extent permitted by Treasury
Regulation Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed
necessary to ensure that the entire amount of any distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Article VI. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his

18



--------------------------------------------------------------------------------



 



    or her Beneficiary in the event of the Participant’s death) at the earliest
date the Participating Employer reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m). In the event that such date is determined to be after a
Participant’s Separation from Service and the Participant to whom the payment
relates is determined to be a Specified Employee, then to the extent deemed
necessary to comply with Section 7.10 and Treasury Regulation Section
1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.

ARTICLE VIII.
Administration

8.1   Plan Administration. Except as provided in Section 8.2, this Plan shall be
administered by the Plan Administrator, which shall have discretionary authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and to utilize its discretion to decide or
resolve any and all questions, including but not limited to eligibility for
benefits and interpretations of this Plan and its terms, as may arise in
connection with the Plan. Claims for benefits shall be filed with the Plan
Administrator and resolved in accordance with the claims procedures in
Article XII.   8.2   Plan Administration after a Change in Control.

  (a)   Replacement of Plan Administrator. Upon a Change in Control, the
individual who, immediately prior to the Change in Control, was the Chief
Executive Officer of the Company or, in the event there was no person with the
title of Chief Executive Officer prior to the Change in Control, then the
highest ranking officer of the Company prior to the Change in Control
(“Ex-CEO”), shall have the power to appoint an independent third party as the
Plan Administrator to replace the Plan Administrator under this Plan. The
previous Plan Administrator shall relinquish responsibility for administration
of the Plan as soon as the newly appointed Plan Administrator accepts
responsibility for administration of the Plan in writing addressed to the
previous Plan Administrator. The newly appointed Plan Administrator shall have
all powers and duties of the previous Plan Administrator, as set forth in this
Plan, except that the newly appointed Plan Administrator shall have no power to
direct the investment of Trust assets or to select any investment manager or
custodial firm for the Trust. After a change in Control, the Company shall:
(1) pay all reasonable administrative expenses and fees of the newly appointed
Plan Administrator; (2) indemnify the newly appointed Plan Administrator against
any costs, expenses, and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the newly
appointed Plan Administrator hereunder, except with respect to matters resulting
from the gross negligence or willful misconduct of the administrator or its
employees or agents; and (3) supply full and timely information to the newly
appointed Plan Administrator on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the date and circumstances of the Disability, death or Separation from Service
of the Participants, and such other pertinent information

19



--------------------------------------------------------------------------------



 



      as the newly appointed Plan Administrator may reasonably require. After a
Change in Control, the newly appointed Plan Administrator may only be terminated
(and a replacement appointed) by the Ex-CEO or, in the event the ex-CEO is no
longer a Plan Participant, his or her appointee who is a Plan Participant, and
the Company shall have no right nor power to terminate or replace the newly
appointed Plan Administrator.

  (b)   Review of Denied Claims. After a Change in Control, the Committee, as
constituted immediately prior to the Change in Control, shall continue to review
denied claims as provided in Article XI of the Plan. In the event any member of
the Committee resigns or is unable to perform the duties of a member of the
Committee, successors to such members shall be selected by the Ex-CEO. After a
Change in Control, the Committee shall have the discretionary power and
authority to determine all questions arising in connection with the review of a
denied claim as provided in Section 11.2 of the Plan. After a Change in Control,
the Company shall: (1) pay all reasonable administrative expenses and fees of
the Committee; (2) indemnify the Committee against any costs, expenses and
liabilities including, with limitation, attorney’s fees and expenses arising in
connection with the performance of the Committee hereunder, except with respect
to matters resulting from the gross negligence or willful misconduct of the
Committee or its employees or agents; and (3) supply full and timely information
to the Committee on all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the date and circumstances of the Disability, death or Separation from Service
of the Participants, and such other pertinent information as the Committee may
reasonably require. After a Change in Control, a member of the Committee may not
be removed by the Company, and may only be removed (and a replacement appointed)
by the Ex-CEO.

8.3   Withholding. The Participating Employer shall have the right to withhold
from any payment made under the Plan (or any amount deferred into the Plan) any
taxes required by law to be withheld in respect of such payment (or deferral).  
8.4   Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which is
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Plan Administrator, the Committee and their agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Company. Notwithstanding the foregoing, the Company shall not indemnify any
person or organization if his or its actions or failure to act are due to gross
negligence or willful misconduct or for any such amount incurred through any
settlement or compromise of any action unless the Company consents in writing to
such settlement or compromise.

20



--------------------------------------------------------------------------------



 



8.5   Expenses. The expenses of administering the Plan shall be paid by the
Company.   8.6   Delegation of Authority. In the administration of this Plan,
the Plan Administrator may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who may be legal counsel to the Company.   8.7  
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

ARTICLE IX.
Amendment and Termination

9.1   Termination. Although each Participating Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Participating Employer will continue the Plan or will not terminate the Plan
at any time in the future. Accordingly, each Participating Employer reserves the
right to discontinue its sponsorship of the Plan and/or to terminate the Plan at
any time with respect to any or all of its participating Eligible Employees (and
Directors, with respect to the Company), by action of its Board of Directors or
other similar governing body. Upon the termination of the Plan with respect to
any Participating Employer, the participation of the affected Participants who
are employed by that Participating Employer shall terminate. However, after the
Plan termination the Account Balances of such Participants shall continue to be
credited with Compensation deferrals attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Article VI. To the extent permitted in regulations
promulgated under Section 409A of the Code, including Treasury
Regulation Section 1.409A-(3)(j)(4)(ix), the Committee may provide for the
distribution of all Account Balances to such Participants following a
termination of the Plan, subject to and in accordance with any rules established
by the Committee and any requirements of Treasury Regulation Section
1.409A-(3)(j)(4)(ix). Unless distributions are otherwise permissible under such
regulations, payments to Participants shall be made at the times specified in a
Participant’s Compensation Deferral Agreements and the terms of the Plan
applicable to such Agreements prior to the Plan’s termination.   9.2  
Amendment.

  (a)   A Participating Employer, by action taken by its Board of Directors or
similar governing body, may amend the Plan at any time and for any reason,
provided that any such amendment shall not reduce the vested Account Balances of
any Participant accrued as of the date of any such amendment or restatement (as
if the Participant had incurred a voluntary Separation from Service on such
date) or reduce any rights of a Participant under the Plan or other Plan
features with respect to his or her Account Balance as of the date of any such
amendment or

21



--------------------------------------------------------------------------------



 



      restatement without the consent of the Participant. The Committee shall
have the authority to amend the Plan without the consent of the Board of
Directors (or other similar governing body) of the Company or any Participating
Employer for the purpose of (i) conforming the Plan to the requirements of law
(which amendments, notwithstanding any provisions in this Section 9.2 to the
contrary, may also be made without the consent of any Participant),
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee’s interpretation of the document and (iv) making such
other amendments as the Company’s Board of Directors may authorize.

  (b)   Notwithstanding anything to the contrary in the Plan, if and to the
extent the Committee shall determine that the terms of the Plan may result in
the failure of the Plan, or amounts deferred by or for any Participant under the
Plan, to comply with the requirements of Code Section 409A, or any applicable
regulations or guidance promulgated by the Secretary of the Treasury in
connection therewith, the Committee shall have authority to take such action to
amend, modify, cancel or terminate the Plan (effective with respect to all
Participating Employers) or distribute any or all of the amounts deferred by or
for a Participant, as it deems necessary or advisable, including without
limitation:

  (i)   Any amendment or modification of the Plan to conform the Plan to the
requirements of Code Section 409A or any regulations or other guidance
thereunder (including, without limitation, any amendment or modification of the
terms of any applicable to any Participant’s Accounts regarding the timing or
form of payment).     (ii)   Any cancellation or termination of any unvested
interest in a Participant’s Accounts without any payment to the Participant.    
(iii)   Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.     (iv)   Any such amendment,
modification, cancellation, or termination of the Plan that may adversely affect
the rights of a Participant without the Participant’s consent.

ARTICLE X.
Informal Funding

10.1   General Assets. All benefits in respect of a Participant under this Plan
shall be paid directly from the general funds of the applicable Participating
Employer or a Rabbi Trust created for the purpose of informally funding the
Plan, and other than such Rabbi Trust, if created, no special or separate fund
shall be established and no other segregation of assets shall be made to assure
payment. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in or to any investments that the Company or a Participating
Employer may make to aid the Participating Employer in meeting its

22



--------------------------------------------------------------------------------



 



    obligation hereunder. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company, a Participating
Employer or any if its subsidiaries or affiliated companies and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments from a Participating Employer hereunder, such rights are no
greater than the right of an unsecured general creditor of the Participating
Employer.

10.2   Rabbi Trust. The Company and/or Participating Employer may, at its sole
discretion, establish a grantor trust, commonly known as a Rabbi Trust, as a
vehicle for accumulating the assets needed to pay the promised benefit, but the
Company or Participating Employer shall be under no obligation to establish any
such trust or any other informal funding vehicle.

ARTICLE XI.
Claims

11.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (‘Claimant’).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Plan Administrator’s receipt of
the Claimant’s claim for benefits. If the Plan Administrator determines that it
needs additional time to review the claim, the Plan Administrator will provide
the Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.     (b)   Disability Benefits. Notice of denial of
Disability benefits will be provided within forty-five (45) days of the Plan
Administrator’s receipt of the Claimant’s claim for Disability benefits. If the
Plan Administrator determines that it needs additional time to review the
Disability claim, the Plan Administrator will provide the Claimant with a notice
of the extension before the end of the initial 45-day period. If the Plan
Administrator determines that a decision cannot be made within the first
extension period due to matters beyond the control of the Plan Administrator,
the time period for making a determination may be further extended for an
additional 30 days. If such an additional extension is necessary, the Plan
Administrator shall notify the Claimant prior to the expiration of the initial
30-day extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Plan Administrator
expects to furnish a notice of decision, the specific standards on which such
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and any additional information needed to resolve those issues. A

23



--------------------------------------------------------------------------------



 



      Claimant will be provided a minimum of 45 days to submit any necessary
additional information to the Plan Administrator. In the event that a 30-day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.

  (c)   Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (1) cite the pertinent
provisions of the Plan document and (2) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Plan Administrator will provide to the Claimant,
upon request and free of charge, a copy of any internal rule, guideline,
protocol, or other similar criterion that was relied upon in making the
decision.

11.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Committee. A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (1) was relied upon in making a benefits
determination, (2) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (3) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Committee may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Committee shall make its decision regarding the merits of the denied claim
within sixty (60) days following receipt of the appeal (or within one hundred
and twenty (120) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the

24



--------------------------------------------------------------------------------



 



      extension of time and the date by which the Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

  (b)   Disability Benefits. Appeal of a denied Disability benefits claim must
be filed in writing with the Committee no later than one hundred eighty
(180) days after receipt of the written notification of such claim denial. The
review shall be conducted by the Committee (exclusive of the person who made the
initial adverse decision or such person’s subordinate). In reviewing the appeal,
the Committee shall (1) not afford deference to the initial denial of the claim,
(2) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual and (3) identify the medical or vocational experts whose advice was
obtained with respect to the initial benefit denial, without regard to whether
the advice was relied upon in making the decision. The Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to render the determination on
review. Following its review of any additional information submitted by the
Claimant, the Committee shall render a decision on its review of the denied
claim.     (c)   Contents of Notice. If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.

  (i)   The decision on review shall set forth (a) the specific reason or
reasons for the denial, (b) specific references to the pertinent Plan provisions
on which the denial is based, (c) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.     (ii)   For the denial of a Disability
benefit, the notice will also include a statement that the Committee will
provide, upon request and free of charge, (a) any internal rule, guideline,
protocol or other similar criterion relied upon in making the decision, (b) any
medical opinion relied upon to

25



--------------------------------------------------------------------------------



 



      make the decision and (c) the required statement under Section
2560.503-1(j)(5)(iii) of the Department of Labor regulations.

11.3   Legal Action. A Claimant may not bring any legal action relating to a
claim for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.   11.4   Discretion of Committee. All
interpretations, determinations and decisions of the Committee with respect to
any claim shall be made in its sole discretion, and shall be final and
conclusive.

ARTICLE XII.
Beneficiary Designation

12.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other benefit plan of a
Participating Employer in which the Participant participates.   12.2  
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing, and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. Where required
by law or by the Committee, in its sole and absolute discretion, if the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.   12.3   Acknowledgement. No
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by the Committee or its
designated agent.   12.4   No Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in Sections 12.1, 12.2, and 12.3 above, or,
if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
designated Beneficiary shall be his or her surviving spouse. If the Participant
has no surviving spouse, the benefits remaining under the Plan shall be paid to
the Participant’s issue upon the principle of representation and if there is no
such issue, to the Participant’s estate.

26



--------------------------------------------------------------------------------



 



12.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole and absolute discretion, to cause the
Participating Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.   12.6   Discharge of Obligations. The payment
of benefits under the Plan to a Beneficiary shall fully and completely discharge
all Participating Employers and the Committee from all further obligations under
this Plan with respect to the Participant, and that Participant’s interest in
the Plan shall terminate upon such full payment of benefits.

ARTICLE XIII.
General Conditions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary.   13.2   No Legal or Equitable Rights or Interest. No Participant
or other person shall have any legal or equitable rights or interest in this
Plan that are not expressly granted in this Plan. Participation in this Plan
does not give any person any right to be retained in the service of the Company
or any of its subsidiaries or affiliated companies. The right and power of the
Company to dismiss or discharge an Employee is expressly reserved.
Notwithstanding the provisions of Section 9.2, the Company makes no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan or that the Plan complies in form or operation with Section 409A of the
Code and regulations issued thereunder.   13.3   No Employment Contract. Nothing
contained herein shall be construed to constitute a contract of employment
between an Employee and the Company or any of its subsidiaries or affiliated
companies.   13.4   Headings. The headings of Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.   13.5   Invalid or Unenforceable
Provisions. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof and the Plan Administrator may elect in its sole discretion to
construe such invalid or unenforceable provisions in a manner that conforms to
applicable law or as if such provisions, to the extent invalid or unenforceable,
had not been included.   13.6   Governing Law. To the extent not preempted by
ERISA, the laws of the State of California shall govern the construction and
administration of the Plan.

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned executed this Plan as of the 14th day of
November 2008 to be effective as of the Effective Date.

          Gen-Probe Incorporated
a Delaware Corporation    
 
       
By:
  /s/ Diana De Walt    
 
         
Its:
  Senior Vice President, Human Resources    

28